AMENDED SCHEDULE A TO AGREEMENT AND DECLARATION OF TRUST OF OLD MUTUAL FUNDS II AS AMENDED EFFECTIVE MAY 20, 2011 OLD MUTUAL FUNDS II PORTFOLIOS AND CLASSES THEREOF PORTFOLIO CLASSES OF EACH PORTFOLIO Old Mutual Analytic U.S. Long/Short Fund Class A Institutional Class Class Z Old Mutual Barrow Hanley Core Bond Fund Institutional Class Old Mutual Barrow Hanley Value Fund Class A Institutional Class Class Z Old Mutual Cash Reserves Fund Class A Institutional Class Class Z Old Mutual Copper Rock International Small Cap Fund Class A Institutional Class Class Z Old Mutual Dwight High Yield Fund Institutional Class Old Mutual Dwight Intermediate Fixed Income Fund Class A Class C Institutional Class Class Z Old Mutual Dwight Short Term Fixed Income Fund Class A Class C Institutional Class Class Z Old Mutual Focused Fund Class A Institutional Class Class Z Old Mutual Heitman REIT Fund Class A Institutional Class Class Z Old Mutual Large Cap Growth Fund Class A Institutional Class Class Z Old Mutual TS&W Small Cap Value Fund Class A Institutional Class Class Z Old Mutual TS&W Mid-Cap Value Fund Class A Institutional Class Class Z Old Mutual US Government Money Market Fund Institutional Class Old Mutual US Treasury Money Market Fund Institutional Class By: /s/ Julian F. Sluyters Name: Julian F. Sluyters Title: President
